Citation Nr: 1525850	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine (to include skin disfigurement and injury to muscle groups I-XXIII).  

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity, as secondary to degenerative disc disease, lumbar spine.  

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity, as secondary to degenerative disc disease, lumbar spine.  

4.  Entitlement to service connection for bulging disc, cervical spine, as secondary to degenerative disc disease, lumbar spine.  

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity, as secondary to degenerative disc disease, lumbar spine.  

6.  Entitlement to service connection for peripheral neuropathy, right upper extremity, as secondary to degenerative disc disease, lumbar spine.  

7.  Entitlement to service connection for left hip contusion as secondary to degenerative disc disease, lumbar spine.  

8.  Entitlement to service connection for left knee strain as secondary to degenerative disc disease, lumbar spine.  

9.  Entitlement to service connection for right knee strain as secondary to degenerative disc disease, lumbar spine.  

10.  Entitlement to service connection for essential tremors as secondary to degenerative disc disease, lumbar spine.  

11.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and an April 2012 decision of the RO in Little Rock, Arkansas.  

As discussed below, the Veteran's May 2012 VA Form 9 substantive appeal regarding his service connection claims on appeal requested a Travel Board hearing before the Board at a local RO.  Therefore, the issues of entitlement to service connection for degenerative disc disease of the lumbar spine ( to include skin disfigurement and injury to muscle groups I-XXIII), and peripheral neuropathy of the bilateral upper and lower extremities, bulging disc of the cervical spine, a left hip contusion, bilateral knee strain, and essential tremors, each as secondary to degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Conversely, the Veteran's February 2013 VA Form 9 substantive appeal regarding his claim of entitlement to nonservice-connected pension benefits did not request a hearing before the Board; therefore, it is properly addressed herein.  

The Veteran's November 2009 notice of disagreement (NOD) also included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, a May 2012 RO decision granted entitlement to service connection for PTSD.  As this is considered a full grant of benefits sought on appeal as to that issue, the issue of entitlement to service connection for PTSD is no longer before the Board on appeal.  


FINDING OF FACT

The Veteran's countable income has exceeded the applicable maximum annual pension rates (MAPRs) for the time period in question.  


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 5312 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 214); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's claim for nonservice-connected pension benefits in January 2011.  Moreover, resolution of the Veteran's claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits; accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Nonservice-Connected Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  See 38 U.S.C.A. § 1521 (West 2014).  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See id.; 38 C.F.R. § 3.3(a)(3) (2014).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  See 38 C.F.R. § 3.23(a) (2014).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Id.  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded; therefore, such income is included as countable income.  See 38 C.F.R. § 3.272 (2014).  

As a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  See 38 U.S.C.A. § 1506 (West 2014); 38 C.F.R. § 3.277(a) (2014).  

The term eligibility verification report (EVR) means a form prescribed by the Secretary that is used to request income, net worth, dependency status, and any other information necessary to determine or verify entitlement to pension.  An individual who applies for or receives pension shall, as a condition of receipt or continued receipt of benefits, furnish VA an EVR upon request.  See 38 C.F.R. § 3.277(c)(1), (3).  If VA requests that a claimant or beneficiary submit an EVR but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim.  See 38 C.F.R. § 3.277(d).  

In his April 2012 VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran reported a net worth of $500 in cash, bank accounts, or certificates of deposit (CDs).  He further reported that he received $1,108.50 per month in Social Security Administration (SSA) disability benefits and $553.20 per month in retirement benefits, and that his dependent spouse's expected income for the next 12 months was $332.10.  Finally, he reported $9379.83 in medical, legal, or other unreimbursed expenses in 2011.  

Subsequently, the Veteran clarified that $332.10 was his spouse's weekly, rather than annual, salary.  Likewise, in his NOD filed later that same month, the Veteran clarified that he received $553.20 per year, rather than per month, in retirement benefits.  

Based upon the clarified amounts, the Veteran's countable annual income for 2011 was calculated as follows:  $13,302 in SSA disability benefits, $553.20 in retirement income, and his spouse's annual wages of $17,269.20, for a total annual income of $31,124.40.  After deducting $5,723 in allowable continuing medical expenses, the Veteran's annual income for VA purposes was $25,401.  Effective December 1, 2009, the MAPR for a married veteran with a dependent spouse was $15,493; therefore, the Veteran's annual income of $25,401 exceeded the MAPR of $15,493.  

Effective December 1, 2011, the MAPR for a married veteran with a dependent spouse was increased to $16,051.  The Veteran's annual 2012 income consisted of SSA disability benefits of $13,774.80, retirement income of $553.20, and his spouse's annual wages of $17,269.20, for a total annual income of $31,596 in 2012.  After deduction of allowable continuing medical expenses in the amount of $5,736, the Veteran's annual income for VA purposes was $25,850 in 2012, which exceeds the applicable MAPR of $16,051.  

Effective December 1, 2012, the MAPR for a married veteran with a dependent spouse was increased to $16,324.  The Veteran's annual 2013 income consisted of SSA disability benefits of $14,014.80, retirement income of $553.20, and his spouse's annual wages of $17,269.20, for a total annual income of $31,836 in 2013.  After deduction of allowable continuing medical expenses in the amount of $5,782, the Veteran's annual income for VA purposes was $26,054, which exceeds the applicable MAPR of $16,324.  

The Board notes that, effective December 1, 2013, the MAPR for a married veteran with a dependent spouse was again increased to $16,569.  However, the Veteran has not provided updated annual income figures for the year 2014, through submission of updated EVR or otherwise.  

In sum, at no time during the period on appeal has the Veteran's countable income fell below the applicable MAPR threshold amount.  The Board empathizes with the Veteran's financial difficulties; however, there is simply no legal basis upon which to award nonservice-connected pension benefits.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c); see generally Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .")).  Accordingly, the Veteran is not entitled to nonservice-connected pension benefits.  


ORDER

Entitlement to nonservice-connected pension benefits is denied.  


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

A review of the record reveals that the Veteran's May 2012 VA Form 9 substantive appeal regarding his service connection claims on appeal specifically requested a Travel Board hearing before the Board at a local RO.  Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran his requested Travel Board hearing regarding his service connection claims on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board, to be held at the local RO at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2014) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Board Travel Board hearing, or in the event that he withdraws his hearing request or fails to appear on the scheduled date, complete any additional development warranted before returning the claims file to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


